Citation Nr: 1229085	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-40 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a stomach disorder, to include a peptic ulcer and/or gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a stomach disorder, to include as secondary to service-connected schistosomiasis.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran & F.B.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1950 to October 1951.  Other earlier service is noted in the record, but is unverified.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In June 2011, the Board remanded these claims for additional development.  That development having been completed, the claims are now partially ready for appellate review.

The issues of entitlement to service connection for a stomach disorder, to include as secondary to service-connected schistosomiasis, and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 1998 Board decision denied the claim of entitlement to service connection for a stomach disorder.  The Veteran did not file an appeal to that decision and it is final.  

2.  Evidence pertaining to the Veteran's stomach disorder received since the December 1998 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's December 1998 decision that denied the claim of entitlement to service connection for a stomach disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the December 1998 Board decision is new and material, and the Veteran's claim for service connection for a stomach disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Received to Reopen a Claim for Entitlement to Service Connection for a Stomach Disorder

The Veteran is seeking to reopen his claim for entitlement to service connection for a stomach disorder.

Notwithstanding determinations by the RO that new and material evidence has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The record reflects that a claim for entitlement to service connection for a stomach disorder was last denied in a December 1998 Board decision.  In general, Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (2011).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In this instance, since the Board's December 1998 decision denied the claim on the basis that there was no evidence of a stomach disorder during service or in the first year post-service, the Board finds that new and material evidence would consist of evidence of a stomach disorder during service.

Evidence received since the December 1998 Board decision consists of numerous records and documents.  Among other things, the Veteran has testified during the February 2011 BVA Hearing that has been diagnosed with gastroesophageal reflux disease (GERD) and that he experienced stomach problems during service, including inability to eat due to throwing up.  See February 2011 Transcript, page 5.

The Board must presume the credibility of all new and material evidence, including lay statements.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned statements would tend to show that the Veteran experienced stomach problems during service and continues to experience stomach symptoms.  Additionally, the Board notes that the Veteran has been service connected for schistosomiasis, which can cause abdominal pain and diarrhea.  

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a stomach disorder.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a stomach disorder; to this extent, the appeal is granted.


REMAND

The claim of entitlement to service connection for a stomach disorder has been reopened.  As stated previously, the Federal Circuit Court has held that VA has a duty, when determining service connection, to consider all theories of entitlement, both direct and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  

The Board notes that the Veteran is service connected for schistosomiasis.  The Veteran was afforded a VA examination in September 2011.  He was diagnosed with GERD and chronic gastritis.  The examiner opined that the Veteran's GERD and gastritis are related to his hiatal hernia, poor dietary habits and alcohol consumption, and they have no direct etiological relation with the diagnosis of schistosomiasis.  

The Board notes that secondary service connection can be established by evidence demonstrating the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The September 2011 examiner did not offer an opinion regarding whether the Veteran's schistosomiasis aggravates his GERD or chronic gastritis.  A remand is necessary to obtain this addendum opinion.

The Veteran is also seeking entitlement to service connection for an acquired psychiatric disorder.  The Veteran was afforded a VA examination in August 2011, where he was diagnosed with dementia, which overshadowed any additional psychiatric disorders at the time.  The VA examiner opined that the Veteran's dementia was not caused by or a result of his military service.  However, the Board notes that during a November 2008 VA examination, the Veteran was diagnosed with major depressive disorder, recurrent with psychotic features.  No opinion regarding this diagnosis was obtained.  The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Although the Veteran currently has dementia, which overshadows any additional psychiatric disorder, in November 2008 the Veteran had major depressive disorder.  The Board finds a remand is necessary to obtain an addendum opinion to determine the etiology of his major depressive disorder.

All updated VA and private treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated VA and private treatment records.

2.  Obtain an addendum opinion to the September 2011 VA examination.  If necessary, afford the Veteran a VA examination for a stomach disorder.  The examiner should review the claims file and the examination report should note that the claims file was reviewed, including service treatment records. 

For each stomach disorder diagnosed (GERD and chronic gastritis) the examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the stomach disorder is causally or etiologically related to service OR is proximately due to or aggravated by his service-connected schistosomiasis.

For purposes of providing these opinions, the examiner should consider the Veteran's statements as to his stomach symptoms during and post service to be credible.  

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his stomach disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

3.  Obtain an addendum opinion to the November 2008 VA examination.  The examiner should review the claims file and the examination report should note that the claims file was reviewed, including service treatment records. 

The examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's diagnosed major depressive disorder was causally or etiologically related to service OR is proximately due to or aggravated by his service-connected schistosomiasis and/or left testicular atrophy.

For purposes of providing these opinions, the examiner should consider the Veteran's statements as to his psychiatric symptoms during and post service to be credible.  

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his psychiatric disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

4.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


